Citation Nr: 1633306	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  13-06 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) benefits

2.  Entitlement to nonservice-connected death pension benefits.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The appellant, essentially, contends that her husband served with the recognized guerillas in the Philippines during World War II.  He died in May 2010 and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, Republic of the Philippines.  

The appellant's husband filed a claim in May 2009 for entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).  This claim was denied by the Manilla RO in May 2010, prior to the appellant's husband's death later in May 2010.  The issue of whether the surviving spouse (the appellant) may substitute in this case with regards to the FVEC claim that was denied in May 2010 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In this regard, the Board notes that the determination of whether an individual is an eligible substitute for a deceased appellant is an appealable issue; therefore, the AOJ must make the initial substitution eligibility determination and must notify the appellant of that decision.  Therefore, the Board does not have jurisdiction over the initial substitution determination, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction above, the Board has referred to the AOJ the initial determination of whether the surviving spouse (the appellant) may substitute in this case with regards to the FVEC claim that was denied in May 2010.  The Board finds that the pending claims before the Board at this time are inextricably intertwined with the substitution issue being referred and accordingly must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, the appellant's husband's reported service with the recognized guerillas in the Philippines during World War II has not been verified.  In this regard, the AOJ attempted to verify such service through the National Personnel Records Center (NPRC) and received negative responses in February 2010, May 2010, and December 2012.  

In Tagupa v. McDonald, 27 Vet. App. 95 (2014), the U.S. Court of Appeals for Veterans Claims found that absent evidence of delegation to the NPRC of the service department's authority to determine qualifying service, the plain mandatory language of 38 C.F.R. § 3.203(c) is controlling.  38 C.F.R. § 3.203(c) (2016) states that "[w]hen the claimant does not submit evidence of service or the evidence submitted does not meet the requirements" outlined in 38 C.F.R. § 3.203(a) (2016), VA "shall request verification of service from the service department."  As noted above, the previous attempts of verification of the appellant's husband's reported service were conducted through the NPRC.  Accordingly, as these verifications were not conducted through the service department, pursuant to Tagupa, while on remand, the AOJ shall request verification of the appellant's husband's reported service from the service department, or from the agency to which the authority has been properly delegated.     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Request verification of the appellant's husband's reported service with the recognized guerillas in the Philippines during World War II from the service department, or from the agency to which the authority has been properly delegated.

2.  Following the adjudication of the issue referred in the Introduction above (whether the surviving spouse (the appellant) may substitute in this case with regards to the FVEC claim that was denied in May 2010), readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the appellant a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





